Title: To Thomas Jefferson from Robert Fulton, 26 October 1808
From: Fulton, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Oct the 26th 1808
                  
                  I return you my thanks for the pamphlets of Mr. Cointeraux, and with them a specemin of Pisé the size of a Brick made in his manner which I think has many advantages over the old mode. a wall as dry as the specemin would not be much affected by the weather. if men had practice I think it might be made and put up for about 5 Shillings a perch or perhaps less. this Specemin Has Started in my mind some rambling Ideas on making Bricks by comprission which may be moved from the mold immediately under the shed to dry, which will save the expence of laying them out to dry in the sun—where they have the chance of rain and much Injury—I have some hope that a brick by compression will be fairer on all its Sides & more perfect in its angles and compact than common Brick—
                  And if I am not in an error I have thought of a simple piece of mechanism to make 30 or perhaps more in a minuet—But I will not think serious of this till more important things commenced are finished 
                  With the greatest Respect yours
                  
                     Robrt Fulton 
                     
                  
                  
                     Monsieur Cointeraux has not mentioned the cement or mode of putting his Moilens together.
                  
               